DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.
Claims 3-4 and 10 are cancelled. Claims 11-13 are added. Claims 1-2, 4-9 and 11-13 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gloekler (US 2005/0258955, previously cited) in view of Onieva (“Improvement of Drug Delivery Routes Through the Adoption of Multi-Operator Evolutionary Algorithms and Intelligent Vans Capable of Reporting Real-Time Incidents”, previously cited)1 and in further view of Smith (US 2009/0195361).2	Regarding claims 1, 6 and 7, Gloekler teaches a delivery monitoring device, delivery management system, and non-transitory computer readable medium storing a program that causes a computer in a delivery monitoring device to execute:	 a memory configured to store instructions (paragraph 0040); and 	a processor configured to execute the instructions (paragraph 0040) to: 	acquire a tag signal transmitted by a tag signal transmission device, the tag signal transmission device being attached to a package located in a vicinity of the delivery monitoring device (paragraph 0039); 	acquire position information indicating a position of the delivery monitoring device (paragraph 0058); and	cause a transmitter to transmit management information including the tag signal and the position information, to a delivery management server (paragraph 0043).	Gloekler does not explicitly teach a transmitter to transmit management information including the tag signal and the position information, to a delivery management server, in response to a signal that indicates opening of a door of a carrier being received, the carrier containing the delivery monitoring device.	Onieva teaches a transmitter to transmit management information including the tag signal and the position information, to a delivery management server, in response to a signal that indicates opening of a door of a carrier being received, the carrier containing the delivery monitoring device (Section IV-B on page 1014).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Gloekler and Onieva, because such a combination aids in controlling delivery of items throughout the delivery process (Section I of Onieva).	Gloekler in view of Onieva does not explicitly teach wherein acquiring the tag signal comprises acquiring a plurality of tag signals from a plurality of tag transmission devices, each of the plurality of tag signal transmission devices performing transmission with an interval from reception of a reading signal to transmission of the tag signal being changed.	Smith teaches wherein acquiring the tag signal comprises acquiring a plurality of tag signals from a plurality of tag transmission devices, each of the plurality of tag signal transmission devices performing transmission with an interval from reception of a reading signal to transmission of the tag signal being changed (paragraph 0057).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Gloekler, Onieva and Smith, because such a combination mitigates unwanted signals.	Regarding claim 2, Gloekler further teaches an antenna that receives the tag signal (paragraph 0058: such a device inherently has an antenna); and 	a changing mechanism that, by changing an orientation of the antenna, changes a direction in which the antenna reads a signal (paragraph 0058).	Regarding claim 5, Gloekler further teaches the processor is configured to execute the instructions to acquire a tag signal transmitted by a tag signal transmission device attached to a structure containing the package, and causing the transmitter to transmit the management information comprises causing the transmitter to transmit, as the management information, information including the tag signal transmitted by the tag signal transmission device attached to the package, the tag signal transmitted by the tag signal transmission device attached to the structure, and the position information, to the delivery management server (paragraph 0045).	Regarding claim 8, Gloekler further teaches the delivery monitoring device has a portable form and is loaded on the carrier together with the package (paragraph 0036).	Regarding claim 9, Gloekler further teaches a tag signal transmission device is attached to a pallet, and the processor is configured to execute the instructions to acquire a tag signal transmitted by the tag signal transmission device attached to the pallet (paragraph 0036).	Regarding claim 10, Gloekler further teaches acquiring the tag signal comprising acquiring a plurality of tag signals from a plurality of tag transmission devices, each of the plurality of tag signal transmission devices performing transmission with an interval from reception of a reading signal to transmission of the tag signal being changed (paragraphs 0040 & 0058).
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9 and 11-13 have been considered but are moot in view of the new grounds of rejection. New reference Smith has been used to teach the added limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Non-patent literature dated 7/16/21.
        2 In addition to the cited portions of each reference, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.